IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PATRICK A. BREWER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3838

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed August 4, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Patrick A. Brewer, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Beverly Brewster, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.